EXAMINER’S AMENDMENT
Claims 1, 3-4, 6, 8-21, and 31-36 are (claims 32, 32, 33, 34, and 35 being renumbered as claims 32, 33, 34, 35, and 36, respectively) allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Grant Gildehaus on May 24, 2022.

The application has been amended as follows: 
	claim 1, line 5:			“,” has been inserted after “light”’
	claim 1, line 5:			“,” has been inserted after “laser”’
	claim 10, line 9:			“,”  has been inserted after “light”’
	claim 10, line 9:			“,” has been inserted after “laser”’
	claim 31, line 5:			“,” has been inserted after “light”
	claim 31, line 5:			“,” has been inserted after “laser”
	claim 31, line 5:			“ of” has been inserted after “20%”
	claim 31, line 5:			“substrate absorbs” has been amended to read “substrates
absorb”
 	The second claim 32, line 1:	“32” has been amended to read “33”
claim 33 at line 1:			“33” has been amended to read “34”
claim 34 at line 1:			“34” has been amended to read “35”
claim 35 at line 1:			“35” has been amended to read “36”

Claim 12:			12. (Currently Amended) The article of claim 10, wherein the first
fused silica glass substrate absorbs at least 30% of light, from the laser, at a wavelength

Claim 13:			13. (Currently Amended) The article of claim 10, wherein the first 
fused silica glass substrate absorbs at least 90% of light, from the laser, at a wavelength

	Claim 21:			21. (Currently Amended) The article of claim 10, wherein the
second glass-based substrate absorbs less than about 5% of light, from the laser, at a wavelength

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance – the closest prior art of record to Liu, alone or in combination with the other prior art of record, does not teach or fairly suggest:
	claim 1: that the first glass-based substrate has a hydroxyl concentration of less than 5 ppm,
that the second glass-based substrate has a hydroxyl concentration of greater than 300 ppm, and that the second class substrate absorbs at least 20% of the light from the laser.
	claim 10: that the first fused silica glass substrate is an absorbing substrate in combination with
the second glass-based substrate which is absorbing, that the second glass-based substrate has a hydroxyl concentration of less than 5 ppm, and that the first fused silica glass substrate absorbs at least 20% of the light from the laser.
	claim 31: that the first glass substrate has a hydroxyl concentration greater than 300 ppm, that
the second glass substrate has a hydroxyl concentration has a hydroxyl concentration of greater than 300 ppm, and that the first and second glass-based substrates absorb at least 20% of the light from the laser.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA L GRAY/Primary Examiner, Art Unit 1745